     Case 1:20-cv-00235-DAD-EPG Document 32 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   TERRELL CURRY,                                   Case No. 1:20-cv-00235-DAD-EPG (PC)

11                      Plaintiff,                    ORDER DENYING PLAINTIFF’S REQUEST
                                                      FOR ENTRY OF DEFAULT AND DIRECTING
12          v.                                        DEFENDANT TO RE-SERVE PLAINTIFF
                                                      WITH ANSWER
13   J. GEDDES,
                                                      (ECF No. 31)
14                      Defendant.

15

16

17          Terrell Curry (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983.

19          On September 28, 2020, Plaintiff filed a request for entry of default. (ECF No. 31).

20   Plaintiff states that defendant Geddes had until September 8, 2020, to file her answer, but did not

21   do so. However, Plaintiff is incorrect. Defendant Geddes filed her answer on September 8,

22   2020. (ECF No. 29).

23          Accordingly, IT IS ORDERED that Plaintiff’s request for entry of default is denied.

24   \\\

25   \\\

26   \\\

27   \\\

28   \\\
                                                       1
     Case 1:20-cv-00235-DAD-EPG Document 32 Filed 09/30/20 Page 2 of 2

 1          Because it appears that Plaintiff never received a copy of defendant Geddes’ answer, IT IS

 2   FURTHER ORDERED that, within seven days from the date of service of this order, defendant

 3   Geddes shall serve Plaintiff with another copy of her answer.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 30, 2020                        /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
